[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED/SUPPLEMENTAL JUDGMENT
Based upon the oral stipulation of the parties on April 12, 1996, paragraph ten on page fourteen of the original judgment dated February 9, 1996 is amended to read as follows:
    10. Husband shall maintain a minimum of Three Hundred Thousand ($300,000) in life insurance naming as beneficiary the Wife as the Trustee for the benefit of the minor children of $200,000 and naming Wife as the beneficiary of $100,000; and as to the latter until the Wife remarries or dies. Wife shall maintain a minimum of Fifty Thousand ($50,000) Dollars in life insurance for the benefit of the minor children. The children and the Wife as Trustee for the children shall remain irrevocable beneficiaries until they attain the age of 23. These policies are not to be encumbered further.
RITTENBAND, J.